Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of the Claims
Claims 1-29 of David CLARK (Sep. 25, 2019) are pending and subject first action on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.   
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 10/12/20 is acknowledged and considered and made of record.  A signed copy of the 1449 is attached herewith.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-29 is/are rejected under 35 U.S.C. 103 as being obvious over Brady et al., U. S. Patent Application Publication No. 2019/0183878.
Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Applicants claim an ophthalmic comprising reproxalap, or a pharmaceutically acceptable salt thereof, at about 0.2% w/v to about 0.3% w/v, and a pharmaceutically acceptable excipient comprising a cyclodextrin, wherein the cyclodextrin is sulfobutylether-β-cyclodextrin or hydroxypropyl-β-cyclodextrin, or a pharmaceutically acceptable salt thereof, wherein the reproxalap and cyclodextrin are present in a ratio of about 1:2, about 1:3, about 1:4, or about 1:5 on a mole: mole basis.   
Determination of the scope and content of the prior art (MPEP §2141.01)

Brady et al., disclose ophthalmic compositions containing reproxalap and beta-cyclodextrin, specifically hydroxyalkyl-β-cyclodextrin and sulfoalkylether-β-cyclodextrin and its use to treat various conditions including ocular disorder such as dry eye and 
    PNG
    media_image1.png
    78
    156
    media_image1.png
    Greyscale
.  See [105]-[110], [0020].  Brady further teaches that in some embodiments of the compositions, the composition contains hydroxyalkyl-beta-cyclodextrin and sulfoalkylether-beta-cyclodextrin and specifically hydroxypropyl-beta-cyclodextrin and sulfobutylether-beta-cyclodextrin.  See [0110] and also [0072] for the structure of reproxalap.  Brady teaches in paragraph [0112], [0116], [0021] various formulation which is very similar to the claimed ratios of claims 1-2, 4-7.  Note the use of buffering agent in [0015]-[0116] and [0118] and phosphate, a specific agent of claim 9.  
Brady further teaches the use of the ophthalmic formulation for treating dry eye disease and further teaches the limitations of claims 12-19 as noted on Fig. 3.  Also note the frequency of administering the formulation as claims 12-23 shown in [0134]-[0136] and [0141], including the maintenance dose.  See Table 1.    
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the current invention and Brady is that the current composition requires specific mole ratios of cyclodextrins i.e., sulfobutylether-β-cyclodextrin or hydroxypropyl-β-cyclodextrin in the composition with reproxalap.  Brady teaches similar compositions of cyclodextrins and reproxalap and its use to treat ocular disease state but not in the exact ratios or concentrations claimed herein.        
   However, Brady et al., teaches that various concentrations of the composition are efficacious and can be useful to treat ocular diseases as noted in [0132].   Thus, in the absence of any evidence to the contrary, it is considered that the current composition and Brady is similar.   Hence, the current composition is per say uninventive and thus, prima facie obvious.   Note In re Boesch, 205 USPQ 215, (1980).   Note [0174] which states that “While various specific embodiments have been illustrated and described, it will be appreciated that various changes can be made without departing from the spirit and scope of the invention”.   Meaning similar formulation can possess similar efficacy.   
Finding of prima facie obviousness---rational and motivation (MPEP §2142-2143)
 
Accordingly, at the time of filing this application, it would have been prima facie obvious to one of ordinary skill in the art to prepare the formulation as taught by Brady and guided by the knowledge in the art that various cyclodextrins such as sulfobutylether-β-cyclodextrin or hydroxypropyl-β-cyclodextrin can be used in a formulation with reproxalap with a reasonable expectation that the resulting product will be efficacious because Brady teaches that the combination of specific cyclodextrins and reproxalap are expected to result in the formation of successful composition as claimed herein.   Hence, one in possession of Brady guided by the knowledge in the art is in possession of the instant composition absent a showing of unexpected results or properties.  The product (composition) that is being claimed is a predictable and expected composition.    
        Accordingly, the instantly claimed composition would therefore have been suggested to one of ordinary skill in the art.  

                                             Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).     
Non-Statutory Rejection over US Patent Application No. 16/825,898 (Mar. 3, 2020) 
Claims 1-29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 10-12, 15, 17, 21, 23, 25-27, 30-31, 34, 37, 39-44, 47-48 and 51-53  of U.S. Patent Application No. 16/825,898 (20200323841). 

Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1, 4-5, 7-8, 10-12, 15, 17, 21, 23, 25-27, 30-31, 34, 37, 39-44, 47-48 and 51-53 disclose the use of the composition containing reproxalap and hydroxypropyl-β-cyclodextrin and sulfobutylether-β-cyclodextrin compound and its use to treat ocular diseases.  Although the claims at issue are not identical, they are not patentably distinct from each other because the use of ophthalmic solution as is claimed in the instant application and co-pending application embraces the treatment of eye diseases.  Thus, a solution for treating allergic conjunctivitis would invariably treat similar eye disease with the composition containing reproxalap and hydroxypropyl-β-cyclodextrin 
Additionally, the composition in the instant application is employed herein for various uses which are the same uses described in US ‘898’ and while not allowed in said patent are not considered patentably distinct because of the rationale set forth in the recent decision, Sun Pharmaceutical Industries v Eli Lilly and Co. (95 USPQ2d 1797). Note in particular top paragraph on p.1800 and on p.1801 the following passage: "Thus, the holding of Geneva and Pfizer, that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," extends to any and all such uses disclosed in the specification of the earlier patent. 3 Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86."   
This is a provisional rejection since the claims have not yet been patented.

Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        




/Tracy Vivlemore/Primary Examiner, Art Unit 1635